Title: To Benjamin Franklin from J. Torris & Wante, [before 16 February 1783]
From: Torris, John, & Wante
To: Franklin, Benjamin


Monsieur[before February 16, 1783]
La Conclusion heureuse de la Paix nous determinant à faire l’expedition d’un Navire pour Philadelphie afin d’y déboucher les objets considérables que nous avons fait acheter à Morlaix, à Brest, & dans les autres ports de la Bretagne, provenant des diverses prises faites par Les Differents corsaires de notre Sr Torris, & votre Excellence nous ayant precedemment adressé une Circulaire pour recommander La Maison de Mrs. Bache & Shée, nous souhaiterions leur Consigner ce navire & Sa Cargaison, qui sera assez riche, en consequence, nous Supplions Votre Excellence de nous adresser le plûtôt possible quelques mots de recommandation pour Cette maison qu’elle protege, D’autant que nous nous proposons d’entretenir des Liaisons de consideration avec elle: comme il importe à nos Intérêts de hater cette expedition, nous serions inclinés à La faire Sous pavillon americain. Si aux expeditions americaines, que nous demandons à votre Excellence, elle pouvoit y joindre un passeport du Plenipotentiaire de Sa majesté Britannique à Paris: cela nous eviteroit bien des risques, de gros frais que le Pavillon Imperial entraineroit: mais si Votre Excellence trouvoit des difficultés à expedier Sous pavillon Americain, nous pourrions encore plus aisement Le faire sous pavillon francais, pourvu qu’elle put egallement procurer un Passeport Britannique contre toutes hostilités.
Notre sr Torris se rappelle toujours avec gratitude ce qu’il doit à vos bontés pour Lui. Il ose se flatter que ces mêmes bontés sont un titre auprès de votre excellence pour en reclamer la Continuation.
Nous Sommes avec respect De Votre Excellence les très humbles & très obeissants serviteurs
J. Torris & Wante
 
Notation: Torris & Wante
